Case: 20-1845    Document: 22    Page: 1   Filed: 12/22/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                        JAE PAK,
                        Petitioner

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2020-1845
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-1221-19-0337-W-1.
                 ______________________

                Decided: December 22, 2020
                  ______________________

    JAE PAK, Warsaw, IN, pro se.

     ANTONIA RAMOS SOARES, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent. Also represented by
 JEFFREY B. CLARK, TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________

  Before DYK, CLEVENGER, and O’MALLEY, Circuit Judges.
Case: 20-1845    Document: 22      Page: 2    Filed: 12/22/2020




2                                                  PAK   v. DVA



 PER CURIAM.
     Mr. Jae Pak appeals from the final decision of the Merit
 Systems Protection Board (“MSPB”) excluding his wit-
 nesses and evidence, and denying his individual right of
 action (“IRA”) appeal claiming that the Department of Vet-
 erans Affairs (“DVA”) engaged in prohibited conduct when
 it allegedly terminated him in retaliation for his alleged
 protected whistleblowing activities. For the reasons set
 forth below, we affirm the final judgment of the MSPB.
                               I
     Mr. Pak was appointed on October 29, 2017 as a Gen-
 eral Engineer for the VA Northern Indiana Health Care
 System. His career-conditional appointment was subject to
 a one-year probationary period. During his probationary
 period, the record shows Mr. Pak failed to follow depart-
 ment protocols, received complaints from contractors re-
 garding his behavior, and interacted with a contractor in
 an unprofessional manner. J.A. 9. 1 On September 7, 2018,
 Mr. Pak was terminated because of “unacceptable conduct
 and performance.”
     On November 29, 2018, Mr. Pak filed a complaint with
 the Office of Special Counsel (“OSC”) regarding his termi-
 nation alleging that it amounted to prohibited personnel
 action taken in response to his protected disclosures under
 the Whistleblower Protection Act, as amended by the Whis-
 tleblower Protection Enhancement Act of 2012, Pub. L. No.
 112-19, 126 Stat. 1465. Mr. Pak asserted five disclosures
 he made that he believed were reasonable and were con-
 tributing factors to his termination. These disclosures are
 summarized as follows:




     1   “J.A. __” refers to the page in the Joint Appendix in
 this case.
Case: 20-1845      Document: 22      Page: 3    Filed: 12/22/2020




 PAK   v. DVA                                                  3



       (1) Certain construction was outside the scope of
           the contract and unnecessary which amounted
           to a gross waste of funds and a violation of law.
       (2) A contractor was charging the agency for an ex-
           cessive number of unnecessary visits that
           amounted to a gross waste of funds.
       (3) A contractor had been improperly pre-selected
           for a contract that required Mr. Pak to revise
           the scope of the contract, which amounted to a
           violation of law.
       (4) Mr. Pak was improperly removed from a meet-
           ing and ordered to “rubber stamp” the state-
           ment of work from the pre-selected contractor,
           which amounted to an abuse of authority and
           gross mismanagement.
       (5) An employee was performing Contracting Of-
           ficer Representative duties without proper au-
           thorization, which amounted to gross
           mismanagement and a violation of law.
     Unsuccessful in receiving corrective action from OSC,
 Mr. Pak filed an IRA with the MSPB on May 1, 2019.
     On May 2, 2019, the administrative judge (“AJ”) as-
 signed to the case issued an Acknowledgment Order, in
 which Mr. Pak was informed of the requirements for estab-
 lishing Board jurisdiction over his IRA appeal, and of what
 he must prove to be entitled to corrective action. That Or-
 der clearly warned that “[i]f any party fails to follow my
 orders or the Board’s regulations, I may impose sanctions
 pursuant to 5 C.F.R. § 1201.43.” J.A. 63. The parties sub-
 mitted briefs on the jurisdictional issue, and on August 21,
 2019, the AJ found that Mr. Pak had made a nonfrivolous
 allegation of at least one protected disclosure that may
 have been a contributing factor in the agency’s decision to
 take one or more personnel actions.
Case: 20-1845     Document: 22     Page: 4    Filed: 12/22/2020




4                                                   PAK   v. DVA



    The AJ conducted a status conference on October 1,
 2019. During this status conference, the AJ ordered Mr.
 Pak to:
     provide a concise statement clarifying specific de-
     tails from his jurisdiction responses, to include: the
     dates on which he made his purported disclosures;
     the individuals to whom he made them; why his be-
     lief in the truth of those disclosures was reasona-
     ble; and why he believed his disclosure was a
     contributing factor in his probationary termina-
     tion.
 J.A. 7. Mr. Pak never provided a response to the AJ’s order.
     The AJ also issued an order on the same day which
 scheduled November 5, 2019 for the pre-hearing conference
 and set an October 30, 2019 deadline for filing pre-hearing
 submissions. Mr. Pak failed to comply with the ordered
 deadline for his pre-hearing submissions by filing them on
 November 5, 2019, less than three hours before the sched-
 uled pre-hearing conference. Initially, neither Mr. Pak nor
 his representative appeared on November 5, 2019. The AJ
 tried unsuccessfully to reach Mr. Pak by phone. But Mr.
 Pak did not answer, and his voicemail could not accept
 messages. The AJ was able to reach Mr. Pak’s representa-
 tive who attended by phone.
     On November 5, 2019, the AJ issued an Order and
 Summary of the Telephonic Prehearing Conference. The
 AJ noted that Mr. Pak failed to comply with the order set-
 ting the deadline for pre-hearing submissions. J.A. 63. The
 AJ also noted that Mr. Pak earlier defied the AJ’s October
 1, 2019, order to file the required information. Id. The AJ
 concluded that sanctions were appropriate and warranted.
 Because Mr. Pak failed to file his pre-hearing submission
 on time and failed to establish good cause for the untimeli-
 ness, the AJ ruled that Mr. Pak failed timely to request any
 witnesses. Accordingly, as sanctions, the AJ ruled that
 while Mr. Pak could testify at his hearing, the AJ would
Case: 20-1845     Document: 22      Page: 5   Filed: 12/22/2020




 PAK    v. DVA                                               5



 not approve any other witnesses to testify for Mr. Pak and
 would not allow Mr. Pak to introduce any of the proposed
 exhibits attached to his untimely pre-hearing submission.
     On February 20, 2020, the AJ entered an initial deci-
 sion finding that Mr. Pak “failed to prove a prima facie case
 of whistleblower retaliation as he failed to prove by prepon-
 derant evidence that he made any of his five alleged pro-
 tected disclosures.” J.A. 7. The decision was made final on
 March 26, 2020. Mr. Pak filed a timely notice of appeal to
 this court.
     It appears that Mr. Pak raises two main arguments: (1)
 that precluding his witnesses from testifying and excluding
 his exhibits from the record unfairly prejudiced him, and
 (2) that the MSPB’s decision lacked substantial evidence
 because it was based on hearsay and an incorrect weighing
 of the evidence. 2 For the reasons below, we affirm the
 MSPB’s decision.
                               II
      We have jurisdiction over appeals from final decisions
 of the MSPB. 28 U.S.C. § 1295(a)(4). Our task is to deter-
 mine whether the MSPB’s decision was arbitrary, capri-
 cious, an abuse of discretion, not in accordance with the
 law, or unsupported by substantial evidence. 5 U.S.C. §
 7703(c); Sandel v. Office of Pers. Mgmt., 28 F.3d 1184, 1186
 (Fed. Cir. 1994). If not, then we must affirm the final ruling
 of the MSPB. Further, we do not disturb the MSPB’s cred-
 ibility determinations unless they are “inherently improb-
 able or discredited by undisputed fact.” Pope v. U.S. Postal
 Serv., 114 F.3d 1144, 1149 (Fed. Cir. 1997).




    2  Although Mr. Pak’s brief was not clear as to his exact
 contentions, we have distilled his argument into these
 points.
Case: 20-1845    Document: 22       Page: 6   Filed: 12/22/2020




6                                                  PAK   v. DVA



                              III
     Mr. Pak argues that it was “unfair and devastating” for
 the MSPB to preclude his witnesses from testifying and ex-
 clude his proposed exhibits from the record. Petitioner Re-
 ply Br. 3. According to Mr. Pak, his witnesses would have
 “clearly proven the infraction committed by DVA,” but he
 does not explain how his witnesses would have corrobo-
 rated his claims of protected disclosure. Petitioner Opening
 Br. 2. In addition to his witnesses, he asserts that the pre-
 cluded exhibits would have proved that the agency engaged
 in retaliatory actions because of his protected disclosures.
      Under 5 C.F.R. § 1201.43, an administrative judge may
 impose sanctions on a party who fails to comply with the
 judge’s orders. Pursuant to that authority, the judge may
 prohibit the party “from introducing evidence concerning
 the information sought, or from otherwise relying upon tes-
 timony related to that information.” 5 C.F.R.
 § 1201.43(a)(2). Prior to imposing any sanction, “the judge
 shall provide appropriate prior warning, allow a response
 to the actual or proposed sanction when feasible, and doc-
 ument the reasons for any resulting sanction in the record.”
 5 C.F.R. § 1201.43. Mr. Pak does not argue that the AJ
 failed to comply with the procedural requirements of
 §1201.43. Instead, he challenges the order on its merits.
      The record here is clear. The AJ sanctioned Mr. Pak for
 failing to comply with multiple orders and failing to explain
 that failure. The AJ first warned Mr. Pak in the May 2,
 2019 “Acknowledgment Order” that “[i]f any party fails to
 follow my orders or the Board’s regulations, I may impose
 sanctions pursuant to 5 C.F.R. § 1201.43.” J.A. 63. Mr. Pak
 failed to respond to the AJ’s order that required him to pro-
 vide “a concise statement” to clarify the details related to
 the dates he made the alleged protected disclosures, to
 whom they were made, why his belief that the disclosures
 were true was reasonable, and why such disclosures were
 contributing factors to his termination. J.A. 7. All of these
Case: 20-1845    Document: 22      Page: 7    Filed: 12/22/2020




 PAK   v. DVA                                               7



 requests were directly related to proving Mr. Pak’s pro-
 tected whistleblower allegations.
      The AJ again warned Mr. Pak on October 1, 2019 in
 the “Order and Notice of Hearing and Prehearing Confer-
 ence” that “[i]n presenting evidence at the hearing, you will
 be limited by your prehearing submissions, except for good
 cause shown.” J.A. 59. The order also stated that “an un-
 listed witness will usually not be permitted to testify, and
 hearing exhibits that were not reviewed during the pre-
 hearing conference will usually not be accepted into the
 record.” Id. Mr. Pak failed to attend his pre-hearing confer-
 ence. Mr. Pak also failed to timely submit his pre-hearing
 submission, instead filing the submission less than three
 hours before the hearing and failing to provide an explana-
 tion for the delay. The AJ properly excluded the evidence
 and witness testimony under § 1201.43(a) due to these fail-
 ures to comply with the MSPB’s orders. See Harp v. Dep’t
 of Army, 791 F.2d 161, 163 (Fed. Cir. 1986)(holding that
 presiding official properly excluded evidence due to re-
 spondent’s failure to comply with an order).
     Mr. Pak now explains that he was “under tremendous
 financial and career pressure” because of his termination
 and the start of a new job, while also acknowledging that
 such unfamiliarity “is no excuse” for the delay. Petitioner
 Opening Br. 1. This is the first time that Mr. Pak offers an
 explanation, but in any case his explanation is insufficient.
 See Turner v. Merit Sys. Prot. Bd., 681 F. App’x 934, 937
 (Fed. Cir. 2017)(stating that financial difficulties do not
 “excuse [respondent’s] failure to respond to repeated or-
 ders.”).
     We have even found that similar failures to comply
 with orders were sufficient to justify an administrative
 judge’s termination of an entire hearing. See, e.g., Ahlberg
 v. Dep’t of Health & Hum. Servs., 804 F.2d 1238 (Fed. Cir.
 1986)(upholding Board’s decision to dismiss appeal be-
 cause respondent failed to comply with an order); Nasuti v.
Case: 20-1845    Document: 22      Page: 8    Filed: 12/22/2020




8                                                  PAK   v. DVA



 Dep’t of State, 675 F. App’x 975, 980 (Fed. Cir. 2017)(hold-
 ing that the administrative judge did not abuse his discre-
 tion in cancelling the hearing “only after Mr. Nasuti
 refused to comply with the administrative judge’s discovery
 orders on two separate occasions—and only after Mr. Na-
 suti was warned that continued refusal would result in
 cancellation.”). Thus, we find that the MSPB did not abuse
 its discretion when it excluded Mr. Pak’s evidence and wit-
 nesses from the hearing due to his repeated failures to com-
 ply with the AJ’s orders.
                              IV
     We also reject Mr. Pak’s challenge to the MSPB’s denial
 of his whistleblower allegations. In order for Mr. Pak to
 prevail, he has to prove by a preponderance of the evidence
 that he made a protected disclosure and that his disclosure
 was a contributing factor in the agency’s decision to take
 an adverse action against him. Morgan v. Dep’t of Energy,
 424 F.3d 1271, 1273 (Fed. Cir. 2005). To be a protected dis-
 closure, Mr. Pak must have reasonably believed that such
 disclosure evidenced (i) a violation of law, rule, or regula-
 tion or (ii) gross mismanagement, a gross waste of funds,
 an abuse of authority, or a substantial and specific danger
 to public health or safety. 5 U.S.C. § 2302(a)(2)(D), (b)(8).
     The MSPB’s determination that Mr. Pak failed to prove
 whistleblowing was based on substantial evidence. The
 MSPB found that for each of Mr. Pak’s alleged protected
 disclosures (i.e. improper performance of out-of-scope work,
 excessive contractor visits, improper pre-selection of a con-
 tractor, improper rubber-stamping and exclusion from
 meetings, and unauthorized performance of duties), the
 record either failed to show that he made the disclosure,
 show what information he specifically disclosed and to
 whom and when that information was disclosed, or show
 that such disclosure evidenced any reasonable belief of
 wrongdoing, such as a violation of law or gross mismanage-
 ment. The MSPB reviewed the evidence before it and
Case: 20-1845      Document: 22   Page: 9    Filed: 12/22/2020




 PAK   v. DVA                                              9



 determined that aside from Mr. Pak’s testimony there was
 no evidence supporting his allegations. According to the
 MSPB, however, Mr. Pak’s testimony was “vague,” “indi-
 rect,” and “speculative and lacking in corroboration,”
 whereas the testimony of the DVA’s witnesses was “direct
 and responsive” and “unbiased.” J.A. 24, 30.
      Mr. Pak takes issue with the MSPB relying on hearsay
 and its weighing of the evidence in making its findings. The
 MSPB may rely on hearsay as “substantial evidence in an
 administrative proceeding . . . if the hearsay is inherently
 truthful and more credible than the evidence offered
 against it.” Sanders v. U.S. Postal Serv., 801 F.2d 1328,
 1331 (Fed. Cir. 1986). As the MSPB determined, the testi-
 mony of the DVA’s witnesses proved to be more credible
 and truthful than Mr. Pak’s testimony and evidence. Mr.
 Pak does not provide any reason for why the MSPB’s cred-
 ibility determinations were “inherently improbable or dis-
 credited by undisputed fact.” Pope, 114 F.3d 1149.
 Furthermore, as discussed above, the MSPB’s determina-
 tion that Mr. Pak failed to meet his burden in proving that
 he engaged in protected whistleblowing activity was based
 on substantial evidence, and we cannot reweigh such evi-
 dence. See Parker v. U.S. Postal Serv., 819 F.2d 1113, 1115
 (Fed. Cir. 1987)(“[T]he standard is not what the court
 would decide in a de novo appraisal, but whether the ad-
 ministrative determination is supported by substantial ev-
 idence on the record as a whole.”).
                              V
     For the foregoing reasons, we affirm the judgment of
 the Merit Systems Protection Board.
                        AFFIRMED
       No costs.